United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1300
Issued: October 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 25, 2017 appellant filed a timely appeal from an April 14, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral carpal
tunnel syndrome and bilateral basal joint arthritis causally related to accepted factors of her
federal employment.
FACTUAL HISTORY
On April 4, 2016 appellant, then a 49-year-old rural carrier associate, filed an
occupational disease claim (Form CA-2) alleging that on or before July 13, 2015 repetitive hand
1

5 U.S.C. § 8101 et seq.

motions in casing and delivering mail during six years at the employing establishment caused
bilateral carpal tunnel syndrome. She described carrying trays of mail and pushing bins of
parcels. Appellant alleged that delivering her route required opening and closing 125 key
keepers, 272 door knobs, 156 mailboxes, and 110 curbside boxes, as well as setting and releasing
her parking brake 65 times a day. She did not stop work at the time of her claim. In support of
her claim, appellant submitted a March 25, 2016 report from a physician assistant.
In an April 27, 2016 letter, OWCP notified appellant of the additional evidence needed to
establish her claim, including a report from her attending physician explaining how and why the
alleged factors of her federal employment would cause bilateral carpal tunnel syndrome. It
explained that physician assistants were not considered physicians under FECA. OWCP
afforded appellant 30 days to submit such evidence.
In response, appellant submitted April 28, 2016 electromyography and nerve conduction
velocity studies by Dr. David K. Kaufman, an attending Board-certified neurologist,
demonstrating moderate carpal tunnel syndrome on the right and borderline carpal tunnel
syndrome on the left. Dr. Kaufman noted that the bilateral carpal tunnel syndrome was
unchanged since August 18, 2006 electrodiagnostic studies.
Dr. Jon J. Cherney, an attending Board-certified orthopedic surgeon and hand surgeon,
provided a May 4, 2016 report relating appellant’s account of “pinching a key and opening key
locks 650 times a day, and repetitive pinching and grasping while sorting and delivering mail.
He diagnosed bilateral carpal tunnel syndrome, right greater than left, and bilateral basal joint
primary arthritis of both thumbs. Dr. Cherney opined that “[g]iven [appellant’s] history of
constant, full time, high force pinch, grasp, and rotation of the hand, these are work-related
problems. The osteoarthritis is accelerated beyond a normal progression by repetitive pinch.”
He noted work restrictions.
In a May 5, 2016 report, Dr. Brad Wozney, a Board-certified family practitioner, noted
treating appellant beginning on March 9, 2016 for bilateral hand and wrist pain. He related her
account of rotating her right hand and wrist approximately 500 times a day. Dr. Wozney opined
that “repetitive motion of sorting mail, which puts appellant’s wrist in recurrent flexion and
extension, is a major risk factor for carpal tunnel syndrome.” He explained that her work duties
were “most likely the underlying cause of her carpal tunnel syndrome. At minimum, it is the
greatest aggravating factor to her condition.” Dr. Wozney recommended bilateral carpal tunnel
release. He prescribed wrist splints and medication.
Appellant also submitted a May 4, 2016 letter from a physician assistant.
By decision dated May 27, 2016, OWCP denied the claim, finding that, although
appellant had established that the described work factors occurred as alleged, the medical
evidence of record contained insufficient medical rationale explaining how and why those factors
would cause or aggravate bilateral carpal tunnel syndrome.
On July 27, 2016 appellant requested reconsideration. In support of her request, she
submitted a June 30, 2016 letter from Dr. Cherney, opining that repetitive, high-force pinching
accelerated her bilateral basilar joint arthritis beyond a normal progression. Dr. Cherney

2

explained that appellant’s bilateral carpal tunnel syndrome was also caused by repetitive, highforce pinching, grasping, and awkward wrist positioning. He administered a right basal joint
injection on July 25, 2016.
Appellant also provided reports from a nurse practitioner.
By decision dated September 20, 2016, OWCP denied modification, finding that the
additional evidence submitted on reconsideration did not contain sufficient medical rationale to
establish causal relationship between the accepted work factors and bilateral carpal tunnel
syndrome. It found that Dr. Cherney’s opinion was not based on an accurate medical history as
he failed to mention that appellant was diagnosed with bilateral carpal tunnel syndrome in
August 2006. Therefore, Dr. Cherney’s opinion that her bilateral carpal tunnel syndrome was
due to repetitive pinching and grasping at work was of little probative weight. OWCP further
found that the nurse practitioner notes were of no probative value as nurse practitioners are not
considered physicians under FECA.
In a letter received on November 28, 2016, appellant requested reconsideration. She
provided her October 28, 2016 statement, noting that she began part-time work at the employing
establishment in 1996. Following 10 years of employment with the employing establishment,
appellant was diagnosed with bilateral carpal tunnel syndrome in 2006. She began full-time
work at the employing establishment in September 2010. Dr. Cherney then diagnosed bilateral
basal joint arthritis in addition to bilateral carpal tunnel syndrome. Appellant attributed her
carpal tunnel syndrome and basilar joint arthritis to “pinching keys and turning over 650 times
per day.” She provided a nonofficial job description from a lay advocate’s website.
The employing establishment responded to appellant’s request for reconsideration by
September 18, 2016 letter, contending that, while she delivered mail to 650 apartment mailboxes,
she used a key to open a “large cluster box door” which automatically opened the individual
mailboxes. Appellant did not unlock them individually as she asserted in her descriptions to her
physicians and accompanying her claim form. The employing establishment provided her
official position description
Appellant submitted additional medical evidence. In a November 17, 2016 report,
Dr. Cherney noted that August 22, 2006 electrodiagnostic studies demonstrated significant
bilateral carpal tunnel syndrome, with denervation in both hands. As this testing predated
appellant’s full-time employment as a letter carrier, Dr. Cherney did not believe, within a
reasonable degree of medical certainty, that he could relate her carpal tunnel syndrome to her
federal employment. He opined that repetitive, high-force pinching contributed materially to
development of bilateral basal joint arthritis.
By decision dated April 14, 2017, OWCP denied modification, finding that Dr. Cherney’s
November 17, 2016 report contained insufficient medical reasoning to establish that the accepted
work factors caused or aggravated the claimed conditions.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.5 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medial certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
Appellant alleged that she sustained bilateral carpal tunnel syndrome and bilateral basal
joint arthritis due to repetitive pinching and grasping at work on or before July 13, 2015. OWCP
accepted the implicated employment factors, but denied the claim as the medical evidence of
record was insufficient to establish causal relationship.

2

Id.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

20 C.F.R. § 10.5(q).

6

Solomon Polen, 51 ECAB 341 (2000).

4

In support of her claim, appellant provided reports from Dr. Cherney, an attending Boardcertified orthopedic surgeon and hand surgeon. Dr. Cherney initially opined that repetitive, highforce pinching, grasping, and awkward wrist positioning at work caused bilateral carpal tunnel
syndrome and bilateral basal joint arthritis. On November 17, 2016 he changed his opinion,
explaining that because appellant was first diagnosed with bilateral carpal tunnel syndrome on
August 18, 2006, prior to her full-time federal employment, he could no longer relate the
condition to the accepted work factors. Dr. Cherney’s opinion therefore negates causal
relationship between pinching and grasping at work and bilateral carpal tunnel syndrome. While
he commented that those tasks contributed materially to the development of bilateral basal joint
arthritis, he did not explain how and why the accepted work factors would cause or contribute to
the claimed arthritis. In the absence of a clear presentation of the pathophysiologic basis for
supporting a causal connection between appellant’s duties and the claimed basal joint arthritis,
Dr. Cherney’s opinion is insufficient to meet her burden of proof.7
Dr. Wozney, a Board-certified family practitioner, opined on May 5, 2016 that repetitive
wrist flexion and extension while sorting mail was the “greatest aggravating factor” and “most
likely the underlying cause” of appellant’s carpal tunnel syndrome. However, he did not set
forth his medical reasoning as to how those motions would cause or aggravate carpal tunnel
syndrome. The lack of rationale greatly reduces the probative value of his opinion.8
Appellant also provided evidence from a nurse practitioner and a physician assistant.
Nurse practitioners9 and physician assistants10 are not considered physicians under FECA, and
their opinions are therefore of no probative medical value. These reports are therefore
insufficient to meet appellant’s burden of proof to establish causal relationship.
As appellant failed to submit sufficient rationalized medical evidence setting forth the
pathophysiologic mechanisms by which the accepted work factors would cause or aggravate
bilateral carpal tunnel syndrome or bilateral basal joint arthritis, OWCP’s April 14, 2017
decision denying the claim was proper under the facts and circumstances of this case.
Appellant may submit additional evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained bilateral carpal tunnel syndrome and bilateral basal joint arthritis causally related to
accepted factors of her federal employment.

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

Id.

9

See 5 U.S.C. § 8101(2); D.C., Docket No. 16-1457 (issued May 18, 2017).

10

Allen C. Hundley, 53 ECAB 551 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 14, 2017 is affirmed.
Issued: October 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

